Citation Nr: 0738695	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral vestibular 
disorder to include Meniere's disease and vertigo.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1987.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to service 
connection for tinnitus, bilateral hearing loss, a right 
inner ear disability, peripheral vestibular disorder, and a 
skin disorder.  

In December 2006, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the veteran's claims folder.

This case was before the Board in May 2007, at which time the 
issues of service connection for tinnitus, bilateral hearing 
loss, a right inner ear disability, and a skin disorder were 
denied.  The issue of service connection for peripheral 
vestibular disorder was remanded for additional development.  
The requested development has been completed, and the case is 
again before the Board for final appellate review.  Stegall 
v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

The competent and probative evidence does not relate the 
claimed peripheral vestibular disorder to service.  


CONCLUSION OF LAW

Peripheral vestibular disorder to include Meniere's disease 
and vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2004, before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a March 
2006 letter.  Notwithstanding this belated notice, the Board 
determines that the veteran was not prejudiced by any defect 
in timing.  The Board points out that the veteran has not 
alleged any prejudice, and the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The veteran 
identified treatment by Dr. B., Dr. J.J., and S.M. Hospital.  
The RO made attempts to obtain the treatment records from Dr. 
B. and Dr. J.J. but was unsuccessful.  In an October 2005 
statement of the case, the RO informed the veteran of the 
unsuccessful searches for his records.  In November 2005 and 
February 2006, the veteran submitted treatment records from 
Dr. JAJ.  In 2006, the veteran's records from Social Security 
Administration (SSA) were associated with the claims folder 
and these records included treatment records from Dr. B. and 
from the S.M. Hospital.  VA treatment records dated in 2005 
and 2006 have been obtained.  There is no identified relevant 
evidence that has not been accounted for.  The veteran was 
afforded a VA examination in June 2007 to determine the 
nature and etiology of any peripheral vestibular disorder to 
include Meniere's disease and vertigo.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Background

Service medical records contain no pertinent complaints or 
findings.  

Records from the veteran's application for SSA benefits 
include his statement that his disabling condition was 
vertigo since August 1986.  His claim was approved based on 
Meniere's disease with marked intractable vertigo.  A private 
medical report dated in May 1987 shows that the veteran was 
treated after he fell due to vertigo.  In June 1986 and 
October 1987 letters,  MBB, MD, states that he was treated 
for severe vertigo and labyrinthitis.  June 1986, December 
2004, and October 1987 statements from JAJ, MD, indicate that 
the veteran had violent vestibular events.  Treatment was 
said to be initiated by this doctor in April 1984.  The 
associated April 1984 private hospital records show that the 
veteran sought treatment for the acute onset of marked 
vertigo, nausea and vomiting.  A January 1988 medical report 
indicates that the etiology of the Meniere's disease was not 
known.  

A January 2006 letter from JAJ, MD, indicates that the 
veteran had been in his care for vestibular dysfunction 
dating back to 1984.  The veteran recently related a 
traumatic exposure due to an explosion.  The veteran had a 
long medical history for management of intractable vertigo 
which was consistent with otologic acoustic trauma.  

VA outpatient treatment records dated in November and 
December 2005 show that the veteran presented with balance 
problems.  He reported a history of a "fracture" of the 
right side of his head in service, with subsequent 
disequilibrium.  The pertinent assessment was chronic vertigo 
- seems related to history of trauma.

VA outpatient treatment records of January 2006 show that the 
veteran received follow-up treatment for vertigo, status post 
nearby grenade explosion 30 years ago. 

The veteran provided sworn oral testimony at a personal 
hearing in December 2006.  The veteran stated that he was 
exposed to acoustic trauma during service when he was in a 
foxhole and a grenade exploded near him.  Hearing transcript 
(T.) 3-4.  He described his post-service work as a supervisor 
in a mill, and he testified that he was not exposed to 
unusual loud noises since service.  T. 7-8.  He recalled that 
the symptoms of vertigo began in about 1979-1980s.  T. 8-9.  
He first sought medical treatment in about the 1980s.  T. 10, 
25.  His doctors questioned him about head trauma of various 
kinds, but the grenade incident had not occurred to him until 
fairly recently.  T. 10-11.  

The veteran was afforded a VA examination in June 2007.  The 
claims file was reviewed by the examiner.  The veteran 
reported that the problem of peripheral vestibular disease 
began in 1965 in the military.  The veteran described that he 
was very closely adjacent to an exploding hand grenade and 
was struck in the right temporal area by flying debris.  The 
injury did not break the skin or cause fracture as far as he 
was aware.  He was not treated and not seen medically at that 
time.  In the mid 1980s, he began to experience 
disequilibrium and vertigo which had continued.  Following 
physical examination, the final diagnosis was peripheral 
vestibular disease.  The opinion was that it was not at least 
as likely as not that the present symptoms of peripheral 
vestibular disorder to include Meniere's disease and vertigo 
were related to service.  The examiner observed that there 
was no documented evidence in the claims file of an 
explosion, nor was there evidence of service treatment for 
such injury, including on service separation.     
   
Analysis

The veteran contends that he now has peripheral vestibular 
disease due to service injury.  He asserts that during 
training, he had to jump out of his foxhole, take a grenade 
out of the hand of another solider and throw the grenade as 
far as he could.  The veteran asserts that afterwards, the 
debris from the explosion blew back and he was hit in the 
helmet by debris.  However, the veteran states that he did 
not go to a medic for treatment.  

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as a grenade explosion, and 
he is competent to report observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  However, the veteran 
does not have the expertise to render a medical diagnosis or 
provide a competent opinion as to medical causation.  
Although a lay person is competent to testify as to symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  The evidence does not establish that 
the veteran has the expertise to render a medical diagnosis.  
Thus, the Board concludes that there is competent evidence 
that the veteran was exposed to a grenade explosion in 
service and he is competent to testify to observable 
symptoms.  However, as discussed in detail below, there is no 
competent evidence of residual injury in the form of 
peripheral vestibular disease due to the grenade explosion or 
other incident in service.   

Initially, there is no evidence of any pertinent treatment or 
findings in the service medical records.  A June 1967 
separation examination report indicates that the veteran 
reported "no" when asked if he had ear, nose, or throat 
trouble, or dizziness or fainting spells.  Accordingly,  the 
Board cannot conclude that the onset of the claimed 
disability was during service.    

The medical evidence of record does not reflect the presence 
of peripheral vestibular disease until many years after 
service separation.  In this case, the Board finds that the 
most probative evidence is against the veteran's claim.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (it is the Board's duty 
to determine the credibility and weight of evidence).  

There is competent evidence of record which establishes that 
the claimed disability is not related to any injury or 
disease in service.  The veteran was afforded a VA 
examination in June 2007 in order to obtain a medical opinion 
as to whether any current peripheral vestibular disorder to 
include Meniere's disease and vertigo had its onset in or is 
related to service.  The VA examiner reviewed the veteran's 
medical history and claims folder.  The veteran also 
underwent physical examination.  The VA examiner concluded 
that the claimed disability is unrelated to service and 
provided a rationale.  

The Board finds that the June 2007 VA opinion is highly 
probative because it was based upon physical examination of 
the veteran and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiner also provided 
the basis for the medical opinion and pointed to the evidence 
which supported the opinion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  

The Board notes that the VA medical opinion is supported by 
the evidence of record.  The evidence shows that the veteran 
did not have any complaints or treatment for the claimed 
disorder in service or for about 17 years after service 
separation.  As noted above, the evidence of record shows 
that the veteran first sought medical treatment in about the 
1980s.  Such a long interval between service and the initial 
known treatment for a disease is, of itself, a factor against 
a finding that the disease is service-connected.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In short, 
the probative medical evidence of record establishes that the 
veteran's current disability did not manifest in service and 
is not related to injury or disease in service.  

The veteran submitted a January 2006 statement by Dr. JAJ in 
support of his claim.  In the January 2006 statement, Dr. JAJ 
stated that the veteran has been under his care since 1984 
and the veteran recently related a traumatic exposure to an 
explosion.  Dr. JAJ stated that the veteran has a long 
history for management of intractable vertigo which is 
consistent with otologic acoustic trauma.  Also of record are 
November 2005-January 2006 VA treatment records which note 
that the veteran had chronic vertigo, status post nearby 
grenade explosion 30 years ago.  

The Board finds that these statements are not sufficient to 
establish a nexus between noise exposure in service and the 
current disability.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  There is no indication that Dr. JAJ 
reviewed the veteran's claims folder, including his medical 
records from service, prior to rendering the medical opinion.  
Dr. JAJ does not address the time period between the claimed 
injury and the onset of the disorder.  As noted above, the 
veteran claimed to have been injured during service, and he 
first sought medical treatment in about 1984, 17 years after 
service.  Regarding the January 2006 VA treatment record, 
there is no indication that the examining physician reviewed 
the veteran's claims folder including the service medical 
records before providing that assessment.   

On the other hand, the VA examiner in June 2007 stated that 
he had reviewed the evidence of record, including the in-
service and post-service medical records.  Thus, the opinion 
of Dr. JAJ and the opinion in the 2005-2006 VA treatment 
records are accorded less weight than that of the VA examiner 
in 2007 since they are based on an incomplete record.  As 
noted above, the VA examiner concluded that there was no 
relation between service and the post-service claimed 
disability.  

The veteran's own assertions that his current disability 
involving intractable vertigo is related to trauma in service 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The evidence does not establish that the 
veteran has the expertise to render a medical opinion.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for peripheral vestibular disorder to 
include Meniere's disease and vertigo is not warranted.  The 
preponderance of the evidence of record is against the 
veteran's claim for service connection for peripheral 
vestibular disorder to include Meniere's disease and vertigo.  
The reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  The claim is therefore 
denied. 




ORDER

Entitlement to service connection for peripheral vestibular 
disorder to include Meniere's disease and vertigo is denied.  




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


